Citation Nr: 1703177	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder to include atopic dermatitis of the hands.

2.  Entitlement to an effective date prior to October 20, 2009, for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to October 1984 and from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The appellant testified at a video conference hearing which was conducted in April 2016.  

The issue of entitlement to an effective date prior to October 20, 2009, for the grant of service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 decision, the RO denied service connection for atopic dermatitis of the hands; the Veteran did not appeal the decision.  

2.  The evidence added to the record subsequent to the September 2007 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder to include atopic dermatitis of the hands.
CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder to include atopic dermatitis of the hands.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In November 1993, the Veteran submitted a claim of entitlement to service connection for problems with her hands which she opined was due to chronic anxiety.  

In a February 1994 rating decision, the RO denied service connection for a rash.  It was observed that the Veteran was treated during active duty for allergic reaction to clothing and soap and that a latex allergy was reported by the Veteran at the time of a January 1994 VA examination.  It was also noted that psychophysiologic factors affected the dermatological condition.  The claim was denied as the evidence failed to show that active duty caused the disorder and a rash was not manifest to a degree of 10 percent or more within one year of discharge.  The Veteran was informed of this denial in March 1994.  The Veteran did not appeal the rating decision which is final.  

The evidence of record at the time of the February 1994 rating decision consisted of the service treatment records, post-service medical records and reports of VA examinations conducted in January 1994.  

The service treatment record reveals that, in February 1984 the Veteran completed a Report of Medical History wherein she denied having or ever having had skin diseases.  Clinical examination of the skin which was conducted at that time was determined to be normal.  

In January 1991, the Veteran complained of a rash on her face which had been present for two weeks.  The assessment was contact dermatitis.  

The Veteran completed a Report of Medical History in March 1991 wherein she denied having or ever having had skin diseases.  However, the Veteran also wrote on the document that she had problems with a rash on her face, chest and back.  

Clinical examination of the skin was determined to be normal at the time of the March 1991 annual examination.  

The post-service treatment records reveal the Veteran was diagnosed with non-specific dermatitis in May 1992.  Another record dated the same month includes the annotation that the Veteran had itching bumps on her fingers since October 1991.  She noticed worsening with stress.  In December 1992, the Veteran reported problems with a rash on her hands and toes.  The assessment was atopic contact dermatitis.  Another record dated in December 1992 includes the assessment of eczema which is aggravated by the job environment.  

In July 1993, the Veteran was diagnosed with contact dermatitis.  She was seeking treatment for a rash on her fingers.  

The January 1994 VA skin examination report reveals the Veteran reported a recurrent rash on both hands and occasionally on her right foot.  The Veteran informed the examiner that she first had a rash in December 1990, while she was serving duty in Ft Benning.  She reported the rash was originally located on her face.  She was evaluated by a physician and prescribed a cream and told of situations to avoid recurrent episodes.  She did not have a recurrence of the rash until August 1991.  At that time the rash recurred on both hands.  The veteran reported that she had been exposed to a toxic chemical used for cleaning while in the military.  The rash occurred on her hands weekly or twice a month.  The rash was located predominantly on her hands, but also occurred on her feet over the toes.   The Veteran had been evaluated at University of Alabama in March 1993 with allergy patch testing and was found to have a latex allergy.  Physical examination was conducted.  The pertinent diagnosis was recurrent atopic dermatitis of the bilateral hands.  

At the time of a January 1994 VA psychiatric examination, it was written that the Veteran worked as a VA dental technician.  While working at Fort Benning and while having increasing anxiety she began to develop blisters on her hands.   The blisters to some extent interfered with her working with mouths and with surgical gloves.  The Veteran had been to the dermatologist twice and had been found to have a latex allergy and was told by a dermatologist to give up dental work.  The pertinent diagnosis was psychophysiologic factors affecting a dermatological disorder.  

In July 2006, the Veteran submitted another claim of entitlement to service connection for contact dermatitis.  In September 2007, the RO again denied service connection for recurrent atopic dermatitis of the bilateral hands.  The claim was denied as the Veteran had not provided evidence showing that the claimed condition was related to her military service.  The pertinent evidence of record at that time was the evidence of record at the time of the February 1994 rating decision plus additional VA medical records which were dated subsequent to the Veteran's discharge.  The additional medical records included references to the presence of a rash on the hands but did not indicate that the disorder was linked to active duty other than via the Veteran's self-reports.  

For example, in March 2004, the Veteran informed a clinician that that she had had anxiety since 1990 and that the anxiety was associated with skin rashes.  The clinician made no such connection.  Another record dated the same month reveals the Veteran reported that she developed anxiety in 1990 and later developed skin rashes which were made worse by anxiety.  In June 2005, the Veteran reported she developed a skin rash (allergy to latex) and thought she was going to lose her job.  

The Veteran was informed of the September 2007 rating decision via correspondence dated in November 2007.  The Veteran did not appeal the RO's September 2007 denial of service connection for atopic dermatitis of the hands and this decision became final.  

In January 2010, the Veteran submitted another claim of entitlement to service connection for dermatitis of the hands.  The pertinent evidence added to the record subsequent to the September 2007 which again denied service connection for contact dermatitis of the hands consists of testimony and statements from the Veteran, a buddy statement and VA clinical records.  The Board finds that none of this evidence satisfies the definition of new and material evidence.  

In a July 2010 statement, the Veteran wrote that she presented proof that she was diagnosed with contact dermatitis while on active duty and that she had been treated for the disorder since discharge.  The Veteran submitted a January 2012 statement which essentially repeated this argument.  The Veteran testified before the undersigned in April 2016 that she was treated for a skin disorder during active duty when she developed a rash around her neck.  She went to sick call and was informed not to wear certain types of clothing.  She was informed she had dermatitis.  She was prescribed creams until the condition cleared up.  She testified that she received treatment for her skin within one year of her discharge.  Patch testing was performed which indicated that she had a one plus reaction to latex.  She said that later on, she was diagnosed with pityriasis rosea on her back.  She reported she had been receiving treatment for her skin during flare-ups from the time of her discharge to the present.  In approximately 1992 or 1993 her hands started breaking out severely and a dermatologist suggested that she change her job.  She was a dental hygieist and could not use the latex gloves.  It was alleged that she retired from her job the previous November due to a combination of mental problems and the skin condition.  

The Board finds the Veteran's statements and testimony do not satisfy the definition of new and material evidence.  The fact that the Veteran was treated for skin problems during active duty and thereafter was of record at the time of the prior final denial.  The statements and testimony are duplicative of evidence previously considered.  The statements and testimony do not provide new evidence of a link between active duty and the current skin disorder, the key issue in this case.  

The Veteran submitted a buddy statement from a fellow soldier, S.A., who wrote that he served with the Veteran during active reserve duty as well as during Desert Shield/Desert Storm.  The author was aware that the Veteran complained of a rash during the time he served with her.  The Veteran continued to have problems with her hands and was unable to perform her duties on occasion due to the disorder.  

The Board finds this statement does not satisfy the definition of new and material evidence.  The fact that the Veteran was treated for skin problems during military service was of record at the time of the prior final denial.  The evidence is not new.  

The VA clinical records associated with the claims file subsequent to the prior final denial do not satisfy the definition of new and material evidence.  The sparse records document treatment for skin problems but do not include a finding by any health care professional that links the skin disorder to the Veteran's active duty service other than via her own self-reported history.  

For example, an October 2012 dermatology note reveals the reported a long history of hand eczema which was now stable.  She complained of lesions and a latex allergy which was diagnosed in the 1990's.  She was using topical treatment as needed.  Physical examination revealed eczematous patches with fissures on the hands and fingers.  The diagnosis was hand eczema which was stable.  

The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As new and material evidence has not been received the claim of entitlement to service connection for atopic dermatitis of the hands may not be reopened.  

The Board notes that service connection has been granted for major depressive disorder during the appeal.  There is some evidence that the Veteran's skin disorder was a manifestation of the mental disorder.  As such, the skin disorder is included in the rating for the mental health disorder.  A separate grant of service connection for the skin rash is not warranted.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified medical records have been obtained and associated with the claims file to the extent possible.  No VA examination has been provided.  As set out below, the Board determines that new and material evidence has not been received to reopen the claim of entitlement to service connection for atopic dermatitis of the hands.  As such, a new VA examination is not required.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder to include atopic dermatitis of the hands.  The appeal is denied




REMAND

In January 2016, the RO granted service connection for major depressive disorder and assigned an effective date of October 20, 2009.  In December 2016, the Veteran submitted a notice of disagreement with the effective date assigned by the RO.  To date, the RO has not issued a statement of the case wherein this matter has been addressed.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  As such, the Board finds that remanding this issue is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must issue the Veteran and her representative a statement of the case for the claim of entitlement to an earlier effective date for the grant of service connection for major depressive disorder as well as notification of the Veteran's appellate rights.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to this claim, it must be certified to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


John Crowley 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


